 Case 2:00-cr-80974-NGE ECF No. 105, PageID.277 Filed 06/04/20 Page 1 of 25




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                Cr. No. 00-80974

            v.                        District Judge Nancy G. Edmunds

LEON FORD, JR.,

            Defendant.
                                      /

   MOTION TO REDUCE SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A)

      Leon Ford, age 48, has been in custody for nearly 20 years serving a just over

40-year (483-month) sentence that was imposed:

    • nearly 4 years before the Supreme Court vitiated the mandatory character of
      the sentencing guidelines in United States v. Booker, 543 U.S. 221 (2005);

    • more than 15 years before the Court held in Dean v. United States, 137 S.
      Ct. 1170 (2017), that courts should consider the mandatory consecutive
      sentence required by 18 U.S.C. § 924(c) in fashioning an appropriate
      sentence on the remaining counts of conviction; and

    • nearly 20 years before Congress clarified via the First Step Act that it never
      intended for “stacking” enhanced § 924(c) sentences for a first offense.

    Bound by the sentencing guidelines and a misinterpretation of § 924(c) that

Congress has since corrected, the Court had no choice but to impose a total sentence

of 483-months imprisonment: 63 months on Counts One and Three (bank robbery),



                                          1
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.278 Filed 06/04/20 Page 2 of 25




plus consecutive sentences of 10 years and 25 years, respectively, on Counts Two

and Four (possession of a firearm in furtherance of a crime of violence).

     Now, based on the First Step Act’s amendments to § 924(c), the Court would

be required to impose a consecutive term of only 10 years on Count Four, and as

made clear in Dean, the Court could impose whatever sentence it deemed

appropriate on Counts One and Three. Even assuming the Court imposed the same

63-month term on the bank robbery counts, Mr. Ford would face a total sentence of

just over 300 months.

     The injustice of facing a term of incarceration more than a decade longer than

Congress now deems warranted constitutes “extraordinary and compelling reasons”

meriting his immediate release under 18 U.S.C. § 3582(c)(1)(A)(i). Mr. Ford was

just 28 years old when he participated in the underlying bank robberies, none of

which resulted in any physical injuries. Mr. Ford’s 483-month sentence is

incongruent with how similar conduct would be punished today.

     In addition, Mr. Ford suffers diabetes, which places him at increased risk of

serious health complications from the COVID-19 pandemic ravaging the BOP.

Several courts, including in this district, have found that an inmate’s diabetes, during

this pandemic, is a “extraordinary and compelling reason” for release.

     In the two decades since his arrest, Mr. Ford has completed a wide range of

educational and therapeutic programming. He has completed more than 60

                                           2
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.279 Filed 06/04/20 Page 3 of 25




programs, and he is even a tutor for other inmates. His only disciplinary infractions

occurred early in his incarceration: He has not sustained any infractions for the past

several years (his current progress report notes none in the last six months). For the

reasons stated below, the Court should exercise its discretion under

§ 3582(c)(1)(A)(i) to reduce Mr. Ford’s sentence to time served, which is more than

sufficient to accomplish the purposes of sentencing set forth in 18 U.S.C. § 3553(a).

      Counsel spoke to the assigned Assistant U.S. Attorney, Matthew Roth, who

does not concur in this motion at this time.

 I.    BACKGROUND

   A. Trial and Sentencing

       In June 2000, Mr. Ford was charged with two counts of bank robberies, one

count of attempted bank robbery, and three corresponding § 924(c) charges. PSR

¶ 4. The prosecutor informed Mr. Ford’s counsel: “I was trying to put together a plea

agreement on Leon Ford and then realized I couldn’t insult your intelligence by

sending it out. My preliminary calculations show that Mr. Ford is looking at a

minimum of 50 years in prison.” (Ex. 5, AUSA Letter.)

       In February 2001, Mr. Ford proceeded to trial. The jury convicted him of two

bank robberies, and two § 924(c) charges, but acquitted him of the third attempted

robbery and § 924(c) charge (Counts Five and Six). PSR ¶ 8. Even with the

acquittals, Mr. Ford faced a mandatory minimum of 10 years on the first § 924(c),

                                          3
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.280 Filed 06/04/20 Page 4 of 25




an additional 25-year “stacked” mandatory minimum on the second § 924(c) count,

and an addition consecutive mandatory guidelines range of 63 to 78 months. PSR

¶¶ 76-78. The lowest possible mandatory sentence was 483 months.

       Mr. Ford, at the time of the offense, was a 28-year-old young man. He

graduated high school and had employment history, but he had no children and no

assets. He had only one prior conviction, committed when he was 19 years old.

Counsel sought a downward departure at sentencing because he is an only child, and

needed to care for his parents. (R. 50, Sent. Mem., PgID 113.) He also noted that no

one was physically injured during the robberies and that the mandatory sentence was

equivalent to a sentence for murder. (Id. at 111.) And he argued that the sentence

was so grossly disproportionate and unfair that it violated the Eighth Amendment’s

prohibition on cruel and unusual punishment. (Id. at 113.)

       At sentencing, this Court explained, “[C]andidly, if I were just sentencing on

my own here, the sentence, without the mandatory statutes I wouldn’t be sentencing

in this range.” (Ex. 1, Sent. Tr., at 21.) The Court “reluctantly” denied Mr. Ford’s

argument that the sentence was so “grossly disproportionate” as to be an Eighth

Amendment violation, but noted that “[i]t certainly is higher than other bank robbery

defendants” and “well beyond what it would have been a couple of years ago when

it was still a five-year statute.” (Id. at 22.)



                                              4
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.281 Filed 06/04/20 Page 5 of 25




      Over the years, Mr. Ford has filed numerous pro se filings seeking relief from

his sentence. None, to date, have been successful.

   B. First Step Act of 2018

      On December 21, 2018, the President signed the First Step Act into law.

Among     other   criminal   justice   reforms,   Congress    amended     18    U.S.C.

§ 3582(c)(1)(A)(i) to provide the sentencing judge jurisdiction to consider a defense

motion for reduction of sentence based on extraordinary and compelling reasons

whenever “the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf,” or after

“the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier[.]” First Step Act of 2018, § 603(b), Pub.

L. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018).

      The First Step Act’s amendments to § 3582(c) were enacted to expand the use

of compassionate release. See id. (titled “Increasing the Use and Transparency of

Compassionate Release”). Prior to the Act’s passage, motions for compassionate

release could only be filed with the court by the Bureau of Prisons. The First Step

Act gave prisoners the right to petition the court directly because the Bureau of

Prisons had failed to meaningfully exercise its authority to pursue compassionate

release for those who were eligible. See, e.g., DOJ-OIG, The Federal Bureau of

Prisons’ Compassionate Release Program, at 11 (2013), available at https://oig.

                                          5
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.282 Filed 06/04/20 Page 6 of 25




justice.gov/reports/2013/e1306.pdf (“The BOP does not properly manage the

compassionate release program, resulting in inmates who may be eligible candidates

for release not being considered.”); Dep’t of Justice, Office of the Inspector General,

The Impact of an Aging Inmate Population on the Federal Bureau of Prisons, at 51

(May 2015) (“Although the BOP has revised its compassionate release policy to

expand consideration for early release to aging inmates, which could help mitigate

the effects of a growing aging inmate population, few aging inmates have been

released under it.”). Between 1992 and 2012, the annual average number of prisoners

who received compassionate release following a motion by the Bureau of Prisons

was less than two dozen. See, e.g., Human Rights Watch, The Answer is No: Too

Little     Compassionate      Release    in    US      Federal     Prisons     (2012),

https://www.hrw.org/report/2012/11/30/answer-no/too-little-compassionate-

release-us-federal-prisons.

         The First Step Act not only gave prisoners the right to petition the court

directly for compassionate release, but it also required the Bureau of Prisons, within

one year of the Act’s passage, to submit a detailed report to Congress on the use of

compassionate release, see 18 U.S.C. § 3582(d)(3)—yet another indication that

Congress intended that more individuals receive compassionate release than had

previously. See, e.g., Brian Schatz, Schatz Legislation on Compassionate Prison

Release Passes Senate in Sweeping Criminal Justice Reform Bill (Dec. 18, 2018),

                                          6
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.283 Filed 06/04/20 Page 7 of 25




https://www.schatz.senate.gov/press-releases/schatz-legislation-on-compassionate-

prison-release-passes-senate-in-sweeping-criminal-justice-reform-bill (“Too many

people who are eligible for compassionate release die in prison because the decision

takes so long. And many others wait for months just to get a response. Clearly, the

system is broken.”); 164 Cong. Rec. S7649 (daily ed. Dec. 18, 2018) (statement of

Sen. Cardin) (“[T]his legislation includes several positive reforms from the House-

passed FIRST STEP Act . . . The bill expands compassionate release under the

Second Chance Act and expedites compassionate release applications.”).

   C. Institutional Requests for Compassionate Release

       On January 1, 2020, Mr. Ford petitioned the Warden of FCI Pekin for

compassionate release. (Ex. 2, Appl. for Compassionate Release.) He listed two

reasons: (1) His diabetes resulting in blindness in his right eye, and (2) the changes

to the law regarding “stacked” sentences under 18 U.S.C. § 924(c). He listed his

release address, and that he intends to petition for disability benefits if released. He

explained that he has tried to make the best of his time in custody, completing 65

classes, and is not a danger to the community, especially “since now [he] cannot see

hardly at all.” (Id. at 4.)

       The Warden responded on February 27, 2020, denying Mr. Ford’s request.

(Ex. 3, Warden’s Response.) The Warden reasoned that Mr. Ford did not meet the

criteria for being a person with a debilitated medical condition.

                                           7
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.284 Filed 06/04/20 Page 8 of 25




II.   ARGUMENT

      Thanks to the First Step Act, Mr. Ford can now come directly to the Court to

request a reduction of his sentence. In determining whether “extraordinary and

compelling reasons” justify Mr. Ford’s immediate release, the Court is not limited

to the reasons specifically identified in subsections (A), (B), or (C) of application

note 1 of U.S.S.G. § 1B1.13. Rather, the Court can determine whether an

extraordinary and compelling reason “other than, or in combination with” Mr. Ford’s

age, medical condition, or family circumstances warrants sentencing relief.

U.S.S.G. § 1B1.13, app. n.1(D).

      The many mitigating factors presented in this case constitute extraordinary

and compelling reasons that provide the Court with the power to reduce his sentence

pursuant to § 3582(c)(1)(A)(i). These factors include: (1) Mr. Ford’s relative youth

at the time of the instant offense, (2) the draconian sentence imposed on him as a

result of a misinterpretation of § 924(c) that the First Step Act has finally corrected,

(3) Mr. Ford’s rehabilitative potential (which has been borne out by his conduct in

custody), and (4) Mr. Ford’s susceptibility to COVID-19 because of his diabetes.

After balancing the § 3553(a) factors, the Court should reduce Mr. Ford’s sentence

to time served.




                                           8
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.285 Filed 06/04/20 Page 9 of 25




   A. Congress did not limit “extraordinary and compelling reasons” to a
      specific, enumerated set of circumstances.

      As amended by the First Step Act, the aim of the compassionate release statute

can no longer fall victim to the Bureau of Prisons’ inaction. See United States v.

Bucci, 409 F. Supp. 3d. 1, 2 (D. Mass. Sept. 16, 2019). By granting defendants direct

access to the court, the First Step Act returns the ability to grant relief in appropriate

circumstances to where it belongs: the courts. Section 3582(c)(1)(A) empowers the

sentencing court to reduce a final term of imprisonment if it finds that “extraordinary

and compelling reasons warrant such a reduction.” Congress has not defined what

constitutes an extraordinary and compelling reason. The only substantive statutory

limitations are that rehabilitation, standing alone, is not sufficient, 18 U.S.C.

§ 994(t), and that a reduction must be “consistent with the applicable policy

statements issued by the Commission.” 18 U.S.C. § 3582(c)(1)(A).

      The Sentencing Commission’s policy statement is clear that extraordinary and

compelling reasons are not restricted to finite circumstances. The policy statement

contains four provisions that delineate extraordinary and compelling reasons,

including age, medical reasons, family circumstances, and a catchall provision.

See U.S.S.G. § 1B1.13, app. n.1. The catchall provision, entitled “Other Reasons,”

broadly encompasses “an extraordinary and compelling reason other than, or in

combination with” a person’s age, medical condition, or family circumstances. Id.


                                            9
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.286 Filed 06/04/20 Page 10 of 25




at 1(D). While the catchall provision contemplates that such other reasons be

determined by the Director of the Bureau of Prisons, the policy statement’s deference

to the Bureau of Prisons regarding the procedure and standards for compassionate

release is outmoded and irreconcilable with the text and purpose of the amended

statute, which “trumps the Guidelines.” Dorsey v. United States, 567 U.S. 260, 266

(2012). Indeed, the Commission has not updated § 1B1.13 since the enactment of

the First Step Act because it lacks the quorum necessary to amend the guidelines.

See United States v. Cantu-Rivera, No. H-89-204, 2019 WL 2578272, at *2 n.1 (S.D.

Tex. June 24, 2019). Accordingly, those portions of the policy statement limiting the

determination of other circumstances warranting compassionate release to the

discretion of the Director of the Bureau of Prisons to “no longer explain an

appropriate use” of § 3582(c)(1)(A) and must be read out, as they conflict with the

statute. See, e.g., United States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at

*3-4 (S.D. Tex. June 17, 2019) (explaining that the reference to the BOP Director

determining when extraordinary and compelling reasons are present “no longer

describes an appropriate use of sentence-modification provisions and is thus not part

of the applicable policy statement binding the Court”); United States v. Ebbers, 2020

WL 91399, at *4 n.6 (S.D.N.Y. Jan. 8, 2020) (“[T]he First Step Act reduced the

BOP’s control over compassionate release and vested greater discretion with courts.

Deferring to the BOP would seem to frustrate that purpose.”).

                                         10
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.287 Filed 06/04/20 Page 11 of 25




      Indeed, a growing number of district courts have concluded that the First Step

Act gives sentencing courts the broad discretion previously reserved to the Director

of the Bureau of Prisons to use Application Note 1(D) of § 1B1.13 to determine if

any extraordinary or compelling reasons other than age, medical conditions, or

family circumstances exist. See, e.g., United States v. Redd, No. 1:97-cr-0006-AJT,

2020 WL 1248493, at *8 (E.D. Va. Mar. 16, 2020) (joining “other courts in

concluding that a court may find, independent of any motion, determination or

recommendation by the BOP Director, that extraordinary and compelling reasons

exist based on facts and circumstances other than those set forth in U.S.S.G. §

1B1.13 cmt. n.1(A)-(C)”); United States v. Perez, No. 88-10094-JTM, 2020 WL

1180719, at *2 (D. Kansas Mar. 11, 2020) (joining the “majority” of courts that

“have found that the most natural reading of the amended § 3582(c) and § 994(t) is

that the district court assumes the same discretion as the BOP director when it

considers a compassionate release motion properly before it”).

      Considering the First Step Act’s objective to increase the use of

compassionate release and the means taken to do so by weakening the Bureau of

Prisons’ authority, the sentencing court is not constrained by the Bureau of Prisons’

determination of what constitutes other “extraordinary and compelling reasons”

meriting release and has broad discretion to decide in the first instance whether such

reasons justify sentencing relief.

                                         11
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.288 Filed 06/04/20 Page 12 of 25




   B. The unfairness of the “stacking” § 924(c) sentences in this case are
      extraordinary and compelling reasons to reduce Mr. Ford’s sentence.

      Just as judges around the country have done, the Court should find

extraordinary and compelling reasons exist for Mr. Ford’s immediate release based

on a combination of factors, including the gross disparity between the sentence

Mr. Ford received and the sentence he would have received after the First Step Act.

Below is a chart of other decisions finding that the First Step Act’s clarification that

Congress never intended “stacked” § 924(c) sentences meets the compassionate-

release standard, several of which also involve armed bank robberies:

 United States v. Urkevich,                  Reducing 70.6-year sentence for drug-
   No. 03-cr-37, 2019 WL 6037391             related § 924(c) crimes to 30.6 years
   (D. Neb. Nov. 14, 2019)                   because of changes to § 924(c) stacking
 United States v. Maumau,                    Granting resentencing of 55-year
   No. 08-cr-758, 2020 WL 806121             sentence because of changes in how
   (D. Utah Feb. 12, 2020)                   § 924(c) sentences are calculated
 United States v. O’Bryan,                   Reducing sentence of 29.25 years to
   No. 96‑10076-03, 2020 WL 869475           14.25 for same reason
   (D. Kan. Feb. 21, 2020)
 United States v. Young,                     Granting resentencing because of same
   No. 00-cr-00002-1, 2020 WL 1047815        reasons for person sentenced to 92.25
   (M.D. Tenn. Mar. 4, 2020)                 years for a series of armed bank robberies
 United States v. Redd,                      Reducing sentence of 50.25 years, for a
   No. 97-cr-00006, 2020 WL 1248493          series of bank robberies, to 20.25 years
   (E.D. Va. Mar. 16, 2020)
 United States v. Owens,                     Reducing sentence of 33 years and 1
   No. 97-CR-2546-CAB, ECF 93                month, for six armed bank robberies, to
   (S.D. Cal. Mar. 20, 2020)                 time served
 United States v. Decator,                   Reducing 52.75-year sentence for several
   No. 95-0202, 2020 WL 1676219              armed bank robberies to time served
   (D. Md. Apr. 6, 2020)                     (about 25 years)



                                          12
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.289 Filed 06/04/20 Page 13 of 25




 United States v. McPherson,              Reducing 32.6-year sentence for armed
   No. 94-5708, 2020 WL 1862596           bank robberies to time served (about 26
   (W.D. Wash. Apr. 14, 2020)             years)
 United States v. Wade,                   Reducing 73-year sentence for a string of
   No. 99-cr-00257, 2020 WL 1864906       armed robberies to time served (about 20
   (CD Cal. Apr. 13, 2020)                years)
 United States v. Marks,                  Reducing 40-year sentence for drug-
   No. 03-CR-6033L, 2020 WL 1908911       related § 924(c) charges to 20 years
   (W.D.N.Y. Apr. 20, 2020)
 United States v. Haynes,                 Reducing 46.5-year sentence for four
   No. 93-cr-1043, 2020 WL 1941478        armed bank robberies to time served
   (E.D.N.Y. Apr. 22, 2020)               (about 27 years)
 United States v. Brown,                  Reducing 42.5-year sentence for drug-
   No. 05-cr-00227-1, 2020 WL 2091802     related § 924(c) crimes to time served
   (S.D. Iowa Apr. 29, 2020)
 United States v. Bryant,                 Reducing 53.1-year sentence for armed
   No. 95-202-3, 2020 WL 2085471          bank robberies to time served (about 25
   (D. Md. Apr. 30, 2020)                 years)
 United States v. Arey,                   Reducing 74.5-year sentence for drug-
   No. 05-cr-00029, 2020 WL 2464796       related § 924(c) crimes to 32.5 years
   (W.D. Va. May 13, 2020)

      The sentence Mr. Ford received in 2001 was due to the then-available

prosecutorial practice of “stacking” enhanced § 924(c) charges in the same

indictment without a previous § 924(c) conviction—a practice that was condemned

for years by the Sentencing Commission, the Judicial Conference of the United

States, and others. At the time of Mr. Ford’s sentencing in 2001, § 924(c) required

that a defendant convicted of “a second or subsequent conviction under this

subsection” be sentenced to a term of imprisonment of not less than 25 years. The

Supreme Court had interpreted this language to require stacking of the 25-year term

for offenses charged in the same case, such that a defendant convicted of two


                                        13
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.290 Filed 06/04/20 Page 14 of 25




§ 924(c) counts in the same case would receive sentences of 5 and 25 years,

consecutive to one another. See Deal v. United States, 508 U.S. 129 (1993).

      In Section 403 of the First Step Act, titled a “Clarification of Section 924(c),”

Congress made clear that it never intended the kind of staggering sentence Mr. Ford

received. Striking the language “second or subsequent conviction,” Congress re-

wrote § 924(c) so that the enhanced mandatory minimum (25 years), may only be

imposed for a violation that occurs after a prior conviction under § 924(c) has

become final. In other words, today, a defendant convicted of two § 924(c) counts

in the same case would receive 10-year terms of imprisonment on each count (if a

weapon was discharged) consecutive to one another. As one court noted, “Congress

has spoken. Loudly. It has clarified its intended deployment of § 924(c) and

expressly outlawed the stacking option responsible for [the defendant]’s

incarceration today.” Haynes, 2020 WL 1941478, at *18.

      For Mr. Ford, this means that, if convicted today, he would face 10 years on

Counts Two and Four. And because Mr. Ford was sentenced pre-Booker, even his

sentences on Counts One and Three for the robberies themselves could be lower

today, as “[n]othing [in § 924(c)] prevents a sentencing court from considering a

mandatory minimum under § 924(c) when calculating an appropriate sentence for

his predicate offense.” Dean, 137 S. Ct. at 1178.



                                         14
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.291 Filed 06/04/20 Page 15 of 25




      As one court noted, Mr. Ford’s sentence is strikingly longer than those for the

same or more serious crimes:

      Statistics compiled by the United States Sentencing Commission, for
      example, show that for fiscal year 2019, the average national sentence
      imposed for the crime of robbery is 109 months (9 years plus 1 month);
      for murder, 255 months (21 years, 4 months); for child pornography,
      103 months (8 years, 7 month); and for “Extortion/Racketeering,” 32
      months (2 years, 8 months).

Haynes, 2020 WL 1941478, at *3.

      Mr. Ford’s indefensibly long sentence—which is greater than the sentences

that many individuals convicted of murder receive today—is sufficient on its own to

satisfy the “extraordinary and compelling reasons” threshold. As in McPherson,

2020 WL 1862596, at *5, this case presents a person sentenced to more than 40 years

in prison for what is now viewed as a crime warranting a far less severe punishment.

“It is extraordinary that a civilized society can allow this to happen to someone who,

by all accounts, has long since learned his lesson.” Id. Taken together with

Mr. Ford’s young age at the time the offenses in this case were committed, his

limited criminal history, and his many post-sentencing accomplishments, there is no

question that this Court has the authority to reduce Mr. Ford’s sentence to time

served and that it should exercise its discretion to do so.




                                          15
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.292 Filed 06/04/20 Page 16 of 25




   C. COVID-19 is another extraordinary and compelling reason for release.

      Moreover, as the BOP faces a health crisis because of COVID-19, several

courts in this district have recognized that this pandemic, for an offender with risk

factors rendering them vulnerable to severe complications from COVID-19, is an

extraordinary situation warranting release under § 3582(c)(1)(A)(i). United States v.

Rahim, No. 16-20433, 2020 WL 2604857, at *2 (E.D. Mich. May 21, 2020)

(Edmunds, J.); United States v. Saladrigas, Cr No 13-20913, ECF No. 129 (E.D.

Mich. May 13, 2020) (Borman, J.); United States v. Hunt, No. 18-20037, 2020 WL

2395222 (E.D. Mich. May 12, 2020) (Hood, C.J.); United States v. Reddy, No. 13-

CR-20358, 2020 WL 2320093 (E.D. Mich. May 11, 2020) (Leitman, J.); United

States v. Amarrah, No. 17-20464, 2020 WL 2220008, at *6 (E.D. Mich. May 7, 2020)

(Levy, J.); United States v. Atwi, No. 18-20607, 2020 WL 1910152 (E.D. Mich. Apr.

20, 2020) (Michelson, J.); Samy v. United States, No. CR 16-20610-1, 2020 WL

1888842 (E.D. Mich. Apr. 16, 2020) (Tarnow, J.).

      First, the fact that Mr. Ford did not raise COVID-19 in his January 2020

request (before the pandemic hit BOP) is not a barrier to this Court’s consideration

of it in ruling on this motion. Neither United States v. Alam, No. 20-1298, 2020 WL

2845694 (6th Cir. June 2, 2020), nor the text of § 3582(c)(1)(A) statute imposes an

“issue-exhaustion” requirement. Erecting such a rule contradicts congressional

intent. In any compassionate release case, courts will need to consider up-to-the-

                                        16
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.293 Filed 06/04/20 Page 17 of 25




minute medical information. Indeed, the statute expressly instructs the Court to

consider the § 3553(a) factors, which will often include information available to the

Court that may not have been available to the BOP in reaching its decision. The idea

that a compassionate release case must be kicked back to BOP anytime an inmate

discovers new information is not only unsupported by the statute and contrary to

congressional intent, but counter to common sense.

      If the text alone isn’t reason enough, the Supreme Court also holds that issue

exhaustion should not be required where “an administrative proceeding is not

adversarial,” and “the reasons for a court to require issue exhaustion are much

weaker.” Sims v. Apfel, 530 U.S. 103, 109 (2000) (citations omitted). The Court held

that issue exhaustion was inappropriate in Social Security proceedings where neither

party is represented by counsel and the proceedings are “inquisitorial rather than

adversarial.” Id. Requests for compassionate release within the BOP are even less

adversarial than Social Security proceedings. To start, it is not a “proceeding”; the

process is entirely non-adversarial: “[a] prisoner makes a request, and the warden

decides whether to release the prisoner.” Brown, 2020 WL 2091802, at *4. The

warden acts as a judge, and there are no prosecutors or defense attorneys to make

arguments for or against release. “Such a process more closely resembles the

inquisitive Social Security proceedings in Sims than the adversarial proceedings



                                         17
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.294 Filed 06/04/20 Page 18 of 25




before this Court.” Id. Issue exhaustion is therefore inappropriate, and this Court may

consider all the grounds raised for compassionate release.

      Mr. Ford is at an increased risk of death or serious illness from COVID-19

because of his diabetes. The Centers for Disease Control and Prevention (CDC) warn

that people with diabetes are at a heightened risk of death or serious illness from

COVID-19. CDC, Coronavirus Disease 2019 (COVID-19), People Who Are At

Higher Risk, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

people-at-higher-risk.html. In particular, “people with diabetes, of any kind, are

vulnerable because, diabetes-related health problems ‘can make it harder to

overcome COVID-19.’” Howard v. United States, No. 16-CR-20222-2, 2020 WL

2615509, at *3 (E.D. Mich. May 22, 2020) (quoting CDC website). Thus, several

courts have listed a person’s diabetes when granting release in light of the COVID-

19 pandemic. See id.; Rahim, 2020 WL 2604857, at *3 (collecting cases citing

diabetes and other factors).

      There are no current positive cases of COVID-19 at FCI Pekin. But once the

disease arrives, it moves quickly. Another client of undersigned counsel’s, Alvin

Turner, contracted the virus at FCI Elkton in April and was dead within two weeks

after reporting to medical staff. More than 5,600 inmates have contracted the disease

in the past three months, and 72 inmates have died. Further, this Court recently

explained it was “not persuaded that a lack confirmed cases alone is a compelling

                                         18
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.295 Filed 06/04/20 Page 19 of 25




reason not to grant relief if a defendant otherwise qualifies.” Rahim, 2020 WL

2604857, at *3. “Zero confirmed COVID-19 cases is not the same thing as zero

COVID-19 cases.” Amarrah, 2020 WL 2220008, at *3. BOP recently discovered

70% of tested inmates were positive for COVID-19. Id. (citing Sadie Gurman, More

Than 70% of Inmates Tested in Federal Prisons Have Coronavirus, THE WALL

STREET JOURNAL (Apr. 30, 2020), https://www.wsj.com/articles/more-than-70-of-

inmates-tested-infederalprisons-have-coronavirus-11588252023.) Because of the

lack of testing at federal facilities, and the lack of any ability for Mr. Ford to take

proper precautions, this Court should find “that extraordinary and compelling

circumstances warrant a reduction of Defendant’s sentence.” Id.

      Release in these circumstances is consistent with the Sentencing

Commission’s policy statements. Specifically, Mr. Ford suffers “a serious physical

or medical condition . . . that substantially diminishes the ability to provide self-care

within the environment of a correctional facility and from which he or she is not

expected to recover.” U.S.S.G. § 1B1.13, cmt. n.1(A)(ii); see Rahim, 2020 WL

2604857, at *2. Moreover, “Other Reasons” under U.S.S.G. § 1B1.13, cmt. n. 1(D),

warranting compassionate release, because prison populations are subject to

heightened vulnerability to the virus. See Miller v. United States, No. CR 16-20222-

1, 2020 WL 1814084, at *3 (E.D. Mich. Apr. 9, 2020); see also United States v.

Kelly, No. 3:13-CR-59-CWR-LRA-2, 2020 WL 2104241 (S.D. Miss. May 1, 2020)

                                          19
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.296 Filed 06/04/20 Page 20 of 25




(granting release to a non-elderly inmate with no pre-existing conditions because of

BOP’s failure to control the outbreak at his facility).

III.   THE § 3553(A) FACTORS WEIGH STRONGLY IN FAVOR OF MR. FORD’S
       IMMEDIATE RELEASE.

       Mr. Ford’s two decades in custody have shed new light on the § 3553(a)

analysis as it applies to him, and which was constrained in 2001 by the then-

mandatory guidelines and the “stacking” mandatory-minimum penalties on the

§ 924(c) counts. Under Pepper v. United States, 562 U.S. 476, 490–93 (2011), the

Court can, and indeed must, consider post-offense developments under § 3553(a),

which provides “the most up-to-date picture” of the defendant’s history and

characteristics and “sheds light on the likelihood that [the defendant] will engage in

future criminal conduct.” Id. at 492. After considering all of the circumstances in

this case, this Court should conclude that the nearly 20 years that Mr. Ford has

already served, the equivalent of an approximately 24-year sentence after accounting

for good-time credit, is more than sufficient to satisfy the purposes of sentencing.

       Mr. Ford was sentenced to more than 40 years in prison at the age of 28. At

the time of his sentencing, Mr. Ford had been convicted of just one prior offense, a

1991 robbery that occurred when he was just age 19. PSR ¶ 50.

       Today, Mr. Ford is not the same young man who appeared before the Court

for sentencing two decades ago. Approaching 50 years old, he accepts responsibility


                                          20
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.297 Filed 06/04/20 Page 21 of 25




for his prior mistakes and fully appreciates, and lives each day with, the

repercussions of his actions. Mr. Ford’s sincere remorse for his actions is best

demonstrated by his exemplary institutional record in the Bureau of Prisons. He has

no recent disciplinary history, and he has completed hundreds of hours of

educational programming. (Ex. 4, Progress Report, and Certificates.) These include

classes in vocational programming, such as job development, computer skills,

tutoring, and financial literacy, as well as life-skills courses, such as parenting,

wellness, and consciousness training.

      While participating in a wide range of programming, Mr. Ford has worked as

a tutor in the GED program, Mr. Ford’s exceptional institutional record is a testament

to the remorseful and peaceful 48-year-old man he has become and is a strong

predictor of how he will perform on supervised released release if his more-than-40-

year sentence is reduced.

      At Mr. Ford’s sentencing in 2001, it may have been difficult to predict how

he would conduct himself 10, 20, or more years in the future. Even then the Court

found the sentence higher than it would have imposed without the mandatory

guidance it had to follow. (Ex. 1, Sent. Tr., at 21.) Today, however, the Court does

not need to wonder. By participating in meaningful programming, serving others as

a tutor, and maintaining clean disciplinary records, Mr. Ford has shown that he is

prepared to conduct himself squarely within the confines of the law upon his release

                                         21
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.298 Filed 06/04/20 Page 22 of 25




from prison. Mr. Ford’s exemplary conduct in the Bureau of Prisons and his efforts

to prepare for his reentry show that further incarceration is unnecessary to provide

specific deterrence and that his release would not pose a danger to the public.

Following Mr. Ford’s release, he will be supervised by the U.S. Probation Office for

three years, during which time the Court can order placement in a halfway house or

any other necessary transitional services.

      While Mr. Ford’s conduct was no doubt extremely serious, the more-than-40-

year sentence mandated by law did not fit his crime, and Congress has since clarified

that it never intended the huge sentence Mr. Ford received. Mr. Ford’s post-

sentencing conduct further confirms that the sentence was unduly punitive. A time-

served sentence—which is the approximate equivalent of a 24-year sentence after

accounting for good-time credit—remains an extremely serious sanction. Indeed, it

is commensurate with what people routinely receive today for substantially more

serious conduct.

      When evaluating whether a sentence reduction to time served satisfies the

purposes of sentencing set forth in § 3553(a), the Court should consider that a time-

served sentence brings Mr. Ford’s sentence more in line with sentences imposed in

post-First Step Act cases involving similar conduct and avoids him remaining in

prison longer than significantly more culpable defendants being sentenced in this

District and across the country today.

                                         22
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.299 Filed 06/04/20 Page 23 of 25




      Finally, the Court should consider the need to promote respect for the law and

to afford adequate general deterrence. The fact that the government has repeatedly

recommended sentences substantially less than 40 years for defendants with just as

serious (or more serious) conduct shows that the sentence Mr. Ford received is overly

punitive. A time-served sentence continues to send a strong message of deterrence

to anyone considering engaging in the same conduct that led to Mr. Ford’s

convictions.

      Congress amended § 3582(c)(1)(A)(i) in order to expand the use of

compassionate release, which, the Department of Justice has recognized, has been

underutilized by the Bureau of Prisons. It promotes respect for the law to honor the

legislative intent of Congress and to give Mr. Ford, who has done absolutely

everything in his power to make amends for his past actions, a second chance.

IV.   CONCLUSION

      At age 28, Mr. Ford has served nearly 20 years of his sentence, yet his release

date is still more than a decade away in June 2035. The changes effected by the First

Step Act’s amendment of § 924(c), together with Mr. Ford’s relative youth at the

time of the underlying offenses, the kinds of sentences imposed on equally or more

culpable defendants today, and Mr. Ford’s tremendous post-offense rehabilitation,

constitute “extraordinary and compelling reasons” to reduce his sentence. The

emergence of the COVID-19 pandemic and Mr. Ford’s susceptibility to the virus

                                         23
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.300 Filed 06/04/20 Page 24 of 25




only increases the compelling reasons for release. Thus, Mr. Ford respectfully

requests that the Court grant his motion for a reduction in sentence pursuant to

§ 3582(c)(1)(A)(i) and reduce his sentence to time served, with the 3-year term of

supervision to follow his sentence remaining unchanged.

                                     Respectfully submitted,

                                     /s/ Benton Martin
                                     BENTON MARTIN

                                     /s/ Andrew Densemo
                                     ANDREW DENSEMO

                                     Counsel for Leon Ford
                                     FEDERAL DEFENDER OFFICE
                                     613 Abbott St., Suite 500
                                     Detroit, Michigan 48226
                                     Phone: 313-967-5832
                                     Email: Benton_Martin@fd.org
Date: June 4, 2020




                                       24
 Case 2:00-cr-80974-NGE ECF No. 105, PageID.301 Filed 06/04/20 Page 25 of 25




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                Cr. No. 00-80974

            v.                        District Judge Nancy G. Edmunds

LEON FORD, JR.,

            Defendant.
                                       /

                           CERTIFICATE OF SERVICE

       I certify that, on the above date, I submitted this document via CM/ECF, which
will notification to opposing counsel of record.

                                                   /s/Benton C. Martin




                                           25
